240 F.2d 958
57-1 USTC  P 9414
ADVERTISERS EXCHANGE, Inc., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 136, Docket 24177.
United States Court of Appeals Second Circuit.
Argued Jan. 21, 1957.Decided Feb. 18, 1957.

Edward First, of Guggenheimer & Untermyer, New York City (Marvin Ross, of Guggenheimer & Untermyer, New York City, and Allen G. Gartner, Washington, D.C., on the brief), for petitioner.
L. W. Post, Atty., Dept. of Justice, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson and I. Henry Kutz, Attys., Dept. of Justice, Washington, D.C., on the brief), for respondent.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the decision of Judge Van Fossan, 25 T.C. 1086.